CLD-207                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-1442
                                      ___________

                                    ANIBAL SOLER,
                                                        Appellant

                                             v.

                               RICARDO MARTINEZ
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 1:10-cv-02554)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                      June 9, 2011

               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                               (Opinion filed: July 7, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Anibal Soler appeals from the District Court‟s order dismissing his habeas petition

filed under 28 U.S.C. § 2241. For the following reasons, we will summarily affirm the

District Court‟s order. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.
       Soler, a prisoner at the United States Penitentiary at Allenwood (“USP

Allenwood”) in White Deer, Pennsylvania, was convicted in 2000 in the United States

District Court for the District of Massachusetts of distribution of heroin resulting in

death, and related drug crimes. He was sentenced to life imprisonment. Soler appealed,

and the First Circuit Court of Appeals affirmed Soler‟s convictions as to Counts 1, 3, and

5, but reversed his convictions as to Counts 2 and 4. See United States v. Soler, 275 F.3d
146 (1st Cir. 2002). Soler later filed a petition for writ of certiorari with the Supreme

Court that was denied. In 2010, he filed a motion with the First Circuit Court of Appeals

to recall the mandate. The motion was denied. Based on the record, it appears that Soler

never filed any post-conviction motions in the Massachusetts District Court.

       In December 2010, Soler filed a petition under 28 U.S.C. § 2241 in the United

States District Court for the Middle District of Pennsylvania, the district in which he is

currently confined at USP Allenwood. In his § 2241 petition, Soler alleged that trial

counsel was ineffective and that Soler was convicted on insufficient evidence. The

District Court sua sponte dismissed the petition, and Soler filed a timely notice of appeal.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 and 28 U.S.C.

§ 2253(a). We exercise plenary review over the District Court‟s legal conclusions and

review its factual findings for clear error. See Vega v. United States, 493 F.3d 310, 314

(3d Cir. 2007).

       A federal prisoner challenging the validity of his conviction or sentence, as Soler

does here, generally must pursue collateral relief under § 2255 in the district court that

imposed his sentence. See 28 U.S.C. § 2255(a). However, case law has established a

                                             2
narrow exception to the general rule, and allows a prisoner to file a § 2241 petition in the

district of confinement if “a § 2255 motion would be „inadequate or ineffective[.]‟”

Cradle v. United States ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam). “A

§ 2255 motion is inadequate or ineffective only where the petitioner demonstrates that

some limitation of scope or procedure would prevent a § 2255 proceeding from affording

him a full hearing and adjudication of his wrongful detention claim.” Id. “Section 2255

is not inadequate or ineffective merely because the sentencing court does not grant relief,

the one-year statute of limitations has expired, or the petitioner is unable to meet the

stringent gatekeeping requirements of the amended § 2255.” Id. at 539.

       We agree with the District Court that Soler has not demonstrated that a § 2255

motion provides inadequate or ineffective means to raise his claims. Soler‟s argument

appears to be that because he is a seventy-five year old, non-English speaking Puerto

Rican who lacks formal education beyond the first grade, he should be excused from not

timely filing a § 2255 motion in the Massachusetts District Court. Although some delay

in filing a post-conviction motion is understandable given Soler‟s unfamiliarity with

English and his lack of education, that alone does not place Soler‟s case in the narrow

class of exceptions that would allow him to file a § 2241 petition.

       Based on the above, the District Court properly dismissed Soler‟s § 2241 petition.

Because this appeal does not present a substantial question, we will summarily affirm the

District Court‟s judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                             3